Citation Nr: 0816178	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-24 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1975. From July 1973 through February 1975, he was stationed 
in Panama. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

As a point of clarification, the medical records clearly 
reflect diagnoses of, among other things, gender 
identification disorder and that this veteran is identified 
as a transgendered male to female.  Further, the medical 
evidence alternates between referring to the veteran as 
"he" and "she."  As the record does not reflect a clear 
consensus among the medical professionals or a preference by 
the veteran, for purposes of this decision, the Board will 
refer to the veteran in the male pronoun "he."


FINDINGS OF FACT

1.  Competent medical evidence of record establishes that the 
veteran has a current diagnosis of PTSD in accordance with 
the Diagnostic and Statistical Manual, Fourth Edition (DSM-
IV).  

2. The evidence of record does not corroborate the veteran's 
claimed in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

In the present case, the veteran's PTSD claim is predicated 
on allegations of sexual assaults while he was in the 
military. In order to establish service connection for PTSD, 
the evidence of record must include a medical diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a), a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Additionally, because the veteran's PTSD claim is based on an 
allegation of sexual assault, additionally factors must be 
considered. For example, because a personal assault is an 
extremely personal and sensitive issue, many incidents are 
not officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor. In such 
situations, it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged. 

The victims of such trauma may not necessarily report the 
full circumstances of the trauma for many years after the 
trauma. Thus, when a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. 38 C.F.R. § 3.304(f)(3); 
see also Patton v. West, 12 Vet. App. 272, 277 (1999).

In this case, the veteran alleges that he suffers from PTSD 
due to two separate in-service sexual assaults. In an August 
2005 statement, he reported that one of the incidents 
occurred two to three weeks after starting basic training in 
February 1973. He indicates that as he was walking back to 
his barracks he was sexually assaulted by two soldiers.  He 
alleges that he reported the incidents to the Platoon Squad 
leader who was going to then let the Drill Sergeant know what 
had occurred through the chain of command. There are no 
records in the claims file which document that a report was 
made following this incident. 

The veteran additionally alleges in his August 2005 statement 
that several months after being stationed in Panama, as he 
was leaving a club another service member "put his arm 
around my neck and he kiss[ed] my face wanting to have sex 
and I am not wanting to give him sex." He goes on to say 
that a fight erupted and he was beat up, resulting in broken 
ribs and an injured nose and mouth. 

Although, there are no medical service records documenting 
any injuries from the sexual assault alleged to have occurred 
around February 1973, there are two separate medical entries 
for May 16, 1974, in the service medical records, which 
describe injuries including multiple bruises of the chest, 
mouth and right side that are swollen, red and painful, and 
multiple contusions of the abdomen. These injuries appear to 
reflect the injuries alleged by the veteran in the second 
sexual assault; however, there are no allegations as to the 
cause of his injuries documented in the service medical 
record. 

The Board additionally has considered the veteran's August 
2005 statement that following the second sexual assault, he 
requested a transfer to another Base, and was thereafter 
transferred to Fort Gulick.  However, based on a DA Form 
2627-1 dated August 16, 1973, contained in his service 
personnel records (SPRs), it shows that he was already 
stationed at Fort Gulick by the time of the alleged second 
sexual assault. 

Thus, the veteran's account that he requested a transfer and 
was granted one to Fort Gulick following the second sexual 
assault is not corroborated.  This also diminishes his 
credibility that the injuries documented in the service 
medical records are the result of a sexual assault.

In considering the evidence, it is noted in the SPRs that the 
veteran was reprimanded for being away from military duties 
without permission on two occasions, August and November 
1973. Additional SPRs, however, do not document substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause, or unexplained economic 
changes that could relate to the alleged in-service 
stressors. 

The Board has also considered whether the veteran's record 
exhibits that he had changes in social behavior following the 
alleged incidents. The record contains two statements, one by 
his mother and another by his ex-wife, which specifically 
allege that he "changed" following entrance to service. For 
example, in a letter dated in August 2006, his ex-wife stated 
that "as soon as we got to Panama, I noticed a change in [my 
husband]. He was not the same person. He was drinking heavily 
and was very aggressive and abusive. He was depressed, 
drinking and crying most of the time. A few months after we 
were there, my husband was arrested for beating me and went 
to jail in Panama City." 

The veteran's mother also submitted a statement dated August 
9, 2006 in which she states that her son

got married just before leaving to go 
overseas to Central America where he 
spent most of his time in the Army. As 
soon as he got home I noticed he had 
changed a lot. He seemed troubled. As 
time went by he was drinking alcohol 
every day. He started to become very 
violent to me and his wife. He seemed not 
to care about anything anymore. As his 
mother I tried to talk to him to find out 
what was wrong, what was troubling him. 
One day he told me that he had some 
trouble in the Army with other soldiers. 
He said he was jumped on and assaulted 
sexually. He said he hate[ed] his life.

These two letters seem to imply that the veteran's behavior 
changed drastically after these sexual assault incidents 
occurred. It is noted however in a December 2002 VA 
examination that he reported having "many failures in school 
such as 'math science, reading.' He also reported having been 
suspended and expelled from school many times due to 
'fighting' or 'not participating in class'." 

In a December 2000 VA examination the veteran also discussed 
his behavior prior to service indicating that "he dropped 
out of school in eighth grade and had played hooky before 
frequently before." These accounts of the veteran's behavior 
prior to service show that he had experienced some of the 
behavioral issues attributed by his mother and ex-wife prior 
to the sexual assaults. 

As such, the stressors as reported by the veteran are not 
verifiable based on the information provided in this case.  
Although there is documentation of treatment for a physical 
injury in May 1974 which appears to corroborate the second 
sexual assault, there is no indication in the record that 
these injuries were sustained as a result of an attempted 
sexual assault or because of a general fight, or even a fall. 

Additionally, the veteran's time line of events, specifically 
as to a transfer in base location do not match the evidence 
of record. Specifically, he alleges that he transferred bases 
following the second assault however, evidence in the record 
indicates that he was transferred long before the second 
incident occurred. Additionally, behavior attributed by his 
family members as resulting from these assaults was actually 
exhibited by the veteran growing up, as self reported on two 
separate VA examinations. 

Balancing the evidence above, the Board finds that an in-
service stressor has not been verified.  As such, a grant of 
service connection for PTSD is not warranted.  In so finding, 
the Board acknowledges that the post-service medical records 
contain diagnoses of PTSD.  For example, an April 2005 
outpatient treatment report contains an impression of PTSD. 
Likewise a January 2005 outpatient mental health treatment 
report contains an impression of "recurrent PTSD."

Although a diagnosis of PTSD has been made and related to an 
in-service stressor, this is not the end of the inquiry.  
Credible supporting evidence of an in-service stressor is 
still necessary and is lacking here.  Specifically, the 
diagnoses of PTSD has been attributed to the veteran's 
reported in-service sexual assaults. While the evidence 
indicates that he may have been physically assaulted on one 
occasion, as shown by a May 1974 service medical record, 
there is no corroboration of any sexual assault. Further, the 
time line is inconsistent with the reported stressor, further 
diminishing his credibility as to the in-service incident.

The Board additionally acknowledges that there are several 
letters in the record from various practitioners which 
support the notion that the veteran's PTSD should be 
attributed to a sexual assault in service. However, without 
an established stressor, the current diagnoses of PTSD cannot 
serve as a basis for a grant of service connection.  
Therefore, the claim must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in November 2004 and July 2005 
that fully addressed all four notice elements. The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  It also specified which specific details were 
necessary regarding the personal trauma incidents that 
resulted in PTSD. He was also asked to submit evidence and/or 
information in his possession to the RO.  

Although the July 2005 letter was sent subsequent to the 
initial RO decision, the claim was readjudicated, and a 
statement of the case was issued in July 2006.  Consequently, 
the Board finds that the duty to notify has been satisfied 
with both letters.    

Moreover, there is no allegation from the veteran that he has 
any evidence in his possession that is needed for full and 
fair adjudication of this claim.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). Specifically, the RO has 
obtained VA mental health records and VA outpatient treatment 
records.   Further, he submitted additionally service medical 
records. 

Next, specific medical opinions pertinent to the issue on 
appeal were obtained in December 2000 and December 2002.  
Additionally, several private treatment opinions pertinent to 
the issue on appeal were submitted and part of the record.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


